Citation Nr: 1020993	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1981 to 
April 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In April 2008, the Board remanded the claims for service 
connection to the RO, via the Appeals Management Center 
(AMC), for additional development and consideration. 

There initially were two claims before the Board - for 
service connection for a left shoulder disorder and a right 
knee disorder.  In a March 2010 rating decision from the AMC, 
the Veteran was granted service connection for the left 
shoulder disorder, with a disability rating of 10 percent, 
effective from July 19, 2006.  The Veteran has not since 
appealed either the initial rating or effective date assigned 
for that disability, so the claim is no longer at issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement (NOD) 
must thereafter be timely filed to initiate appellate review 
of the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date).  See, too, 38 C.F.R. § 20.200 (2009).

That same March 2010 rating decision and the accompanying 
SSOC continued to deny the Veteran's claim for service 
connection for a right knee disorder and returned the file to 
the Board for further appellate review.  


FINDING OF FACT

There is no credible evidence of a right knee disorder during 
service or within a year after service, and no competent and 
credible evidence of an etiological link between any current 
right knee disorder and the Veteran's active military 
service.





CONCLUSION OF LAW

The Veteran's right knee disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a SOC 
or SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 
2003, March 2006, October 2007, April 2008 and April 2010.  
The letters informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the March 2006, April 2008 and April 2010 letters 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claim.  And of 
equal or even greater significance, after providing that 
first additional Dingess notice in March 2006, the RO went 
back and readjudicated his claim in the December 2007 SSOC- 
including considering any additional evidence received in 
response to that additional notice.  See again Mayfield IV 
and Prickett, supra.  Moreover, following the additional 
Dingess letters in April 2008, the AMC again readjudicated 
the claim in the SSOC since issued in March 2010.  So any 
arguable timing defect in the provision of that additional 
notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained 
his service treatment records (STRs) and service personnel 
records (SPRs) and VA treatment records.  In addition, the RO 
arranged for a VA compensation examinations in January 2010 
to determine whether his right knee disability is 
attributable to his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And in obtaining opinions concerning these 
determinative issues, there was substantial compliance with 
the Board's April 2008 remand directives.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied 
that VA has provided all assistance required by the VCAA and 
appellate review may proceed without prejudicing the Veteran.  

II.  Entitlement to Service Connection for a Right Knee 
Disorder

The Veteran contends that his current right knee disorder is 
a result of his military service.  Unfortunately, after 
reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  In order to establish a showing of chronic 
disease in service, or within a presumptive period per § 
3.307, a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the Veteran's claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, issues concerning reasonable doubt are 
resolved in the Veteran's favor.  38 CFR § 3.102.  

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, which is proof of the existence of a 
current right knee disorder.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  In the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  The January 2010 VA compensation examiner 
diagnosed the Veteran with a right knee strain.  This is 
sufficient to establish a current right knee disorder.  See 
Boyer, 210 F. 3d. at 1353.

Consequently, the determinative issue is whether the 
Veteran's current right knee disorder is somehow attributable 
to his military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Unfortunately, there is simply no competent evidence of 
record establishing this required correlation.  The medical 
evidence of record contains no positive indication or opinion 
concerning the etiology of his right knee disorder, and 
specifically in terms of it dating back to his military 
service.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.

Regarding in-service incurrence of a relevant disease or 
injury, the Veteran's STRs show he complained of knee pain in 
February 1986, but also specifically denied trauma or injury.  
Other than the single complaint, there are no other 
indications that the Veteran sustained an injury in service 
to his right knee.  So there is no objective indication of a 
right knee injury while he was in service and only one 
insolated instance of right knee pain, with no indication of 
a resulting knee disorder or other chronic residual 
disability.  

Additionally, the only evidence of record offering an opinion 
as to the etiology of the Veteran's current right knee 
disorder is the January 2010 VA compensation examination.  
This examination reports that the examiner diagnosed the 
Veteran with a right knee strain, but then opined that 
"whether it is at least likely as not that the current right 
knee disorder is attributable to the Veteran's military 
service, I cannot resolve this issue without resort to mere 
speculation."  The rationale the examiner provided for the 
inability to determine the etiology of the right knee 
disorder was that the Veteran only presented a single 
documented visit in service for right knee pain during 
service.  There was further no stated injury or trauma 
associated with the right knee pain, as recorded in the STRs.  

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit- 
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).

Furthermore, concerning a medical opinion in which the VA 
medical professional cannot render an opinion as to etiology 
without resorting to "mere speculation," the Court of 
Appeals for Veterans Claims (Court) recently determined that 
a VA examiner cannot use that phrase "as a substitute for 
the full consideration of all pertinent and available medical 
facts to which a claimant is entitled."  Jones v. Shinseki, 
No. 07-3060 (March 25, 2010).  Here, it is clear the examiner 
closely considered the Veteran's STRs, especially in light of 
the existence of a current disability.  So, even 
acknowledging there is proof of his claimed disability, 
there  is no positive, in fact, any other, medical evidence 
of a nexus or relationship between the time he spent in the 
service and his current right knee disorder.  Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

Even as a layman, the Veteran is competent to proclaim having 
experienced pain while in service and during the years since.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability, including during service, even where 
not corroborated by contemporaneous medical evidence).  But 
his lay testimony, while competent, is not also credible 
because of the lack of any injuries or trauma associated with 
his right knee while in service, including, again, no 
indication of any right knee disorder, other than complaints 
of pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  The Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Further, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  It is worth 
reiterating in this regard that evidence that relates the 
current disorder to service must be medical unless it 
concerns a disorder that may be competently demonstrated by 
lay observation.  Savage, 10 Vet. App. at 495-97.  Here, the 
Veteran's contentions notwithstanding, a VA compensation 
examiner has determined in January 2010 that the etiology of 
the Veteran's right knee disorder cannot be determined 
without resort to mere speculation.  

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a right knee disorder.  So there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for a right knee disorder is 
denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


